FILED
                             NOT FOR PUBLICATION                            DEC 23 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 07-10201

               Plaintiff - Appellee,             D.C. No. CR-05-00306-LJO

   v.
                                                 MEMORANDUM *
 KIMBERLY WILLIAMS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Eastern District of California
                           Lawrence J. O’Neill, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Kimberly Williams appeals from the district court’s order denying her

motion to dismiss her citation for misappropriation of property, in violation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
36 C.F.R. § 2.30(A)(3), or in the alternative, to suppress the statements she made to

National Park Service Rangers during her detention. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Williams contends that the district court erred by declining to suppress her

confession and dismiss her citation because the 28-hour delay between her arrest

and arraignment violated Federal Rule of Criminal Procedure 5(a), as construed by

McNabb v. United States, 318 U.S. 332 (1943), and Mallory v. United States, 354

U.S. 449 (1957). This contention lacks merit because Williams confessed within

six hours of arrest, and there is no indication in the record that the confession was

made involuntarily. See 18 U.S.C. § 3501(c); see also Corley v. United States, 129

S. Ct. 1558, 1571 (2009).

       Williams also contends that the pre-arraignment delay violated her Fourth

Amendment rights. We reject this contention because Williams has failed to rebut

the presumption that the delay was constitutional. See County of Riverside v.

McLaughlin, 500 U.S. 44, 56-57 (1991); see also Kanekoa v. City & County of

Honolulu, 879 F.2d 607, 611-12 (9th Cir. 1989).

       AFFIRMED.




EF/Research                                2                                    07-10201